DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 5/10/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/8/2019, 2/7/2020, 6/18/2020, 10/20/2020, 6/11/2021 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay) in view of Weber et al., U.S. Patent Application Publication Number 2013/0100530 A1, of record (hereafter Weber).
Regarding claim 1, Gay discloses an optical system (see at least figures 7 and 13) comprising:
a reflective polarizer curved about two orthogonal axes (see at least figures 7 and 13, element 5, as well as column 3, lines 61-63 and column 11, lines 40-50); and
a partial reflector disposed adjacent the reflective polarizer (see at least figures 7 and 13, element 3); the partial reflector having an average optical reflectance of at least 30% in a predetermined plurality of wavelengths and an average optical transmittance of at least 30% in the predetermined plurality of wavelengths (see at least column 7, lines 63-67); and 
a retarder disposed between the reflective polarizer and the partial reflector (see at least figures 7 and 13, element 11).
Gay does not appear to explicitly disclose that each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 30 degrees.
However, Gay further discloses that only ray paths which reach the viewer are shown (column 6, lines 15-19), and another embodiment of Gay discloses that light transmits to a viewer either along a direct light path, or a zig-zag light path wherein the light is traveling in a direction inclined at around 30 degrees to the display plane normal (see at least figures 6(a) and 6(b), elements 6 and 7, as well as figure 20(a) and column 19, line 10 through column 20, line 24).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Gay further discloses that the reflective polarizer may be a DBEF film manufactured by 3M (see at least column 8, lines 34-42).
	Gay does not explicitly disclose that the reflective polarizer comprises at least one layer substantially optically uniaxial at at least one location, the at least one layer at the at least one location having a first refractive index in a thickness direction, a second refractive index in a second direction orthogonal to the thickness direction, and a third refractive index in a third direction orthogonal to the thickness direction and to the second direction, an absolute value of a difference in the first and second refractive indices being less than 0.02, an absolute value of a difference in the second and third refractive indices being greater than 0.05.
However, Weber teaches an example of a multilayer reflective polarizer (DBEF, paragraphs [0002] and [0021] of Weber) having at least one uniaxial layer (see at least paragraph [0029] and figure 4) wherein the at least one layer at a second location has a 
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the device of Gay to include the teachings of Weber so that the DBEF reflective polarizer includes a multilayer structure as taught by Weber wherein at least some of the layers are optical uniaxial, for the purpose of having high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light.
Regarding claim 2, Gay in view of Weber discloses a magnifying device comprising the optical system of claim 1 (see at least figures 7 and 13, as well as column 12, lines 26-43 of Gay).
Regarding claims 3-5, Gay in view of Weber discloses an objective portion (see at least figures 7 and 13, elements 5, 3 and 11 of Gay) and an eyepiece portion (see at least any optical elements on the viewer side of the “objective portion” such as at least element 12 of Gay); wherein the objective portion comprises the reflective polarizer, the partial reflector and the quarter wave retarder (see at least figures 7 and 13, elements 5, 
Regarding claim 7, Gay in view of Weber discloses a first optical stack, the first optical stack including a first lens and the partial reflector (see at least figure 13, elements 20 and 3 of Gay).
Regarding claim 9, Gay in view of Weber discloses an integral optical stack, the integral optical stack comprising a first optical lens, the reflective polarizer, the partial reflector and the quarter wave retarder (see at least figure 13, elements 20, 5, 11 and 3 of Gay).
Regarding claim 11, Gay does not specifically disclose at least one first location on the reflective polarizer has a radial distance r1 from an optical axis of the reflective polarizer and a displacement s1 from a plane perpendicular to the optical axis at an apex of the reflective polarizer, s1/r1 being at least 0.2 and less than 0.8.
However, Gay further teaches that the reflective polarizer can have a controllable and variable shape, and therefore the radius of curvature and amount of curvature with time may be changed, controlled, and customized (see at least column 11, line 23 through column 12, line 43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one first location on the reflective polarizer has a radial distance r1 from an optical axis of the reflective polarizer and a displacement s1 from a plane perpendicular to the optical axis at an apex of the reflective polarizer, s1/r1 being at least 0.2 and less than 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 12, Gay in view of Weber discloses that the pre-determined plurality of wavelengths comprises a visible range of wavelengths (see at least column 7, lines 48-62 of Gay).
Regarding claim 13, Gay in view of Weber discloses that each chief ray that passes through the optical system is incident on the reflective polarizer at an angle of incidence less than 30 degrees each time that the chief ray is incident on the reflective polarizer (see at least column 7, lines 19-26 of Gay as well as the combination set forth above with respect to claim 1).
Regarding claim 14, Gay does not appear to explicitly disclose that each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 25 degrees.
However, Gay further discloses that only ray paths which reach the viewer are shown (column 6, lines 15-19), and another embodiment of Gay discloses that light transmits to a viewer either along a direct light path, or a zig-zag light path wherein the light is traveling in a direction inclined at around 30 degrees to the display plane normal (see at least figures 6(a) and 6(b), elements 6 and 7, as well as figure 20(a) and column 19, line 10 through column 20, line 24). Additionally, it has been held that where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the placement and curvature of the optical elements of the optical system of figures 7 and/or 13 of Gay to include the further teachings of Gay so that each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 25 degrees, for the purpose of controlling the light reflection and transmission characteristics of light passing through the optical system so that the viewing conditions for an observer may be carefully controlled. 
Regarding claim 15, Gay in view of Weber discloses that the absolute value of the difference in the first and second refractive indices is less than 0.01 (see at least figure 4 of Weber, “sPS” layers wherein 1.620-1.620=0, as well as the combination set forth above with respect to claim 1), and the absolute value of the difference in the second and third refractive indices is greater than 0.10 (see at least figure 4 of Weber, “sPS” layers wherein 1.620-1.507=0.113, as well as the combination set forth above with respect to claim 1).
Regarding claims 16 and 19, Gay discloses an optical system comprising:
a reflective surface (see at least figures 7 and 13, element 3); and
a multilayer reflective polarizer disposed proximate the reflective surface such that light passing through the optical system is transmitted by the multilayer reflective polarizer after being first reflected by the multilayer reflective polarizer, the multilayer 
Gay does not appear to explicitly disclose that each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 30 degrees.
However, Gay further discloses that only ray paths which reach the viewer are shown (column 6, lines 15-19), and another embodiment of Gay discloses that light transmits to a viewer either along a direct light path, or a zig-zag light path wherein the light is traveling in a direction inclined at around 30 degrees to the display plane normal (see at least figures 6(a) and 6(b), elements 6 and 7, as well as figure 20(a) and column 19, line 10 through column 20, line 24).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the placement and curvature of the optical elements of the optical system of figures 7 and/or 13 of Gay to include the further teachings of Gay so that each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 30 degrees, for the purpose of controlling the light reflection and transmission characteristics of light passing through the optical system so that the viewing conditions for an observer may be carefully controlled. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

	Gay does not explicitly disclose that the reflective polarizer comprises at least one layer substantially optically uniaxial at at least one location, the at least one layer at the at least one location having a first refractive index in a thickness direction, a second refractive index in a second direction orthogonal to the thickness direction, and a third refractive index in a third direction orthogonal to the thickness direction and to the second direction, an absolute value of a difference in the first and second refractive indices being less than 0.02, an absolute value of a difference in the second and third refractive indices being greater than 0.10.
However, Weber teaches an example of a multilayer reflective polarizer (DBEF, paragraphs [0002] and [0021] of Weber) having at least one uniaxial layer (see at least paragraph [0029] and figure 4) wherein the at least one layer at a second location has a first refractive index in a thickness direction, a second refractive index in a second direction orthogonal to the thickness direction, and a third refractive index in a third direction orthogonal to the thickness direction and to the second direction (see at least figure 4, elements 401 the “sPS” layers which have x, y and z directions), an absolute value of a difference in the first and second refractive indices being less than 0.02 (see at least figure 4, “sPS” layers wherein 1.620-1.620=0), an absolute value of a difference in the second and third refractive indices being greater than 0.10 (see at least figure 4, “sPS” layers wherein 1.620-1.507=0.113).
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the device of Gay to include the 
Regarding claim 17, Gay in view of Weber discloses that the reflective surface has an average optical reflectance of at least 30% in a predetermined plurality of wavelengths and an average optical transmittance of at least 30% in the predetermined plurality of wavelengths (see at least column 7, lines 63-67 of Gay).
Regarding claim 18, Gay does not appear to explicitly disclose that each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 25 degrees.
However, Gay further discloses that only ray paths which reach the viewer are shown (column 6, lines 15-19), and another embodiment of Gay discloses that light transmits to a viewer either along a direct light path, or a zig-zag light path wherein the light is traveling in a direction inclined at around 30 degrees to the display plane normal (see at least figures 6(a) and 6(b), elements 6 and 7, as well as figure 20(a) and column 19, line 10 through column 20, line 24). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the placement and curvature of the optical elements of the optical system of figures 7 and/or 13 of Gay to include the . 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay) in view of Weber et al., U.S. Patent Application Publication Number 2013/0100530 A1, of record (hereafter Weber) as applied to claims 1-2 and 16 above, and further in view of Togino, U.S. Patent Number 6,008,947, of record (hereafter Togino).
Regarding claims 6 and 20, Gay does not specifically disclose that the magnifying device is a binocular, telescope or microscope system.
However, Togino teaches a similar magnifying optical system for viewing a display having reflective polarizer, partial reflector, and quarter wave retarder, and wherein two sets of the optical systems may be viewed by and user (see at least figure 3, elements 111, 11, 121, 12, and 122 as well as column 10, line 66 through column 11, line 67 of Togino).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the magnifying device of Gay and Weber to include the teachings of Togino so that the magnifying system is a binocular apparatus, for the purpose of displaying images separately two both eyes of an observer.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay) in view of Weber et al., U.S. Patent Application Publication Number 2013/0100530 A1, of record (hereafter Weber) as applied to claims 1, 7 and 9 above, and further in view of Mertz et al., U.S. Patent Number 6,400,493 B1, of record (hereafter Mertz).
Regarding claims 8 and 10, Gay in view of Weber does not specifically disclose a second optical stack, the second optical stack including a second lens and the reflective polarizer; or that the integral optical stack further comprises a second optical lens adjacent the first optical lens, the retarder disposed between the first and second optical lenses, the partial reflector disposed on a major surface of the first optical lens opposite the second optical lens, and the reflective polarizer disposed on a major surface of the second optical lens opposite the first optical lens.
However, Gay further discloses that the arrangement of the optical elements in the optical system may be varied (see at least column 10, lines 14-55 of Gay).
Further, Mertz teaches an optical system which includes polarization filters, retarders, and partially reflective coatings on first and second optical lenses (see at least the abstract and figure 2, elements 112-118 of Mertz).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Gay in view of Weber to include the teachings of Mertz so that the optical system includes a second optical stack, the second optical stack including a second lens and the reflective polarizer; or that the integral optical stack further comprises a second optical lens adjacent the first optical lens, the retarder disposed between the first and second optical .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14 and 17-18 of U.S. Patent No. 10,338,393 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are merely broader than or an obvious variation of claims 1-11, 14 and 17-18 of U.S. Patent No. 10,338,393 B2.
Regarding claim 1 of the instant application, see claim 1 of U.S. Patent No. 10,338,393 B2.
Regarding claim 2 of the instant application, see claim 2 of U.S. Patent No. 10,338,393 B2.
Regarding claim 3 of the instant application, see claim 3 of U.S. Patent No. 10,338,393 B2.
Regarding claim 4 of the instant application, see claim 4 of U.S. Patent No. 10,338,393 B2.
Regarding claim 5 of the instant application, see claim 5 of U.S. Patent No. 10,338,393 B2.
Regarding claim 6 of the instant application, see claim 6 of U.S. Patent No. 10,338,393 B2.
Regarding claim 7 of the instant application, see claim 7 of U.S. Patent No. 10,338,393 B2.
Regarding claim 8 of the instant application, see claim 8 of U.S. Patent No. 10,338,393 B2.
Regarding claim 9 of the instant application, see claim 9 of U.S. Patent No. 10,338,393 B2.
Regarding claim 10 of the instant application, see claim 10 of U.S. Patent No. 10,338,393 B2.
Regarding claim 11 of the instant application, see claim 11 of U.S. Patent No. 10,338,393 B2.
Regarding claim 12 of the instant application, see claim 14 of U.S. Patent No. 10,338,393 B2.
Regarding claim 13 of the instant application, see claim 18 of U.S. Patent No. 10,338,393 B2.
Regarding claim 14 of the instant application, see claim 17 or 18 of U.S. Patent No. 10,338,393 B2.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,078,164 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are merely broader than or an obvious variation of claims 1 and 17 of U.S. Patent No. 10,078,164 B2.
Regarding claim 1 of the instant application, see claims 1 and 17 of U.S. Patent No. 10,078,164 B2.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,007,035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are merely broader than or an obvious variation of claims 1 and 10 of U.S. Patent No. 10,007,035 B2.
Regarding claim 1 of the instant application, see claims 1 and 10 of U.S. Patent No. 10,007,035 B2.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,829,616 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are merely broader than or an obvious variation of claims 1 and 17 of U.S. Patent No. 9,829,616 B2.
Regarding claim 1 of the instant application, see claims 1 and 17 of U.S. Patent No. 9,829,616 B2.
Regarding claim 2 of the instant application, see claim 1 of U.S. Patent No. 9,829,616 B2.

Claims 1 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14 and 20 of U.S. Patent No. 10,663,727 B2 in view of Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay).
Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 10,663,727 B2 discloses all of the claim limitations except for the partial reflector having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths.
However, Gay teaches using a well-known type of partial reflector that reflects around 50% of incident light and transmits around 50% of incident light (see at least column 7, lines 63-67 of Gay).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to claim the partial reflector as having an average optical transmittance of at least 30% in the predetermined plurality of 
Regarding claim 7 of the instant application, see claim 2 of U.S. Patent No. 10,663,727 B2.
Regarding claim 8 of the instant application, see claim 3 of U.S. Patent No. 10,663,727 B2.
Regarding claim 9 of the instant application, see claim 4 of U.S. Patent No. 10,663,727 B2.
Regarding claim 10 of the instant application, see claim 5 of U.S. Patent No. 10,663,727 B2.
Regarding claim 11 of the instant application, see claim 6 of U.S. Patent No. 10,663,727 B2.
Regarding claim 12 of the instant application, see claim 14 of U.S. Patent No. 10,663,727 B2.
Regarding claim 13 of the instant application, see claim 1 of U.S. Patent No. 10,663,727 B2.
Regarding claim 14 of the instant application, see claim 20 of U.S. Patent No. 10,663,727 B2.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,678,052 B2 in view of Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay).
Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 10,678,052 B2 discloses all of the claim limitations except for the partial reflector having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths.
However, Gay teaches using a well-known type of partial reflector that reflects around 50% of incident light and transmits around 50% of incident light (see at least column 7, lines 63-67 of Gay).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to claim the partial reflector as having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths, for the purpose of using a well-known type of partial reflector to perform its intended use while having a reasonable expectation of success.
Regarding claim 12 of the instant application, see claim 6 of U.S. Patent No. 10,678,052 B2.

Claims 1, 7-8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and 17-20 of U.S. Patent No. 10,754,159 B2 in view of Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay).
Regarding claim 1 of the instant application, claim 1 or 17 of U.S. Patent No. 10,754,159 B2 discloses all of the claim limitations except for the partial reflector having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to claim the partial reflector as having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths, for the purpose of using a well-known type of partial reflector to perform its intended use while having a reasonable expectation of success.
Regarding claim 7 of the instant application, see claim 3 of U.S. Patent No. 10,754,159 B2.
Regarding claim 8 of the instant application, see claim 3 of U.S. Patent No. 10,754,159 B2.
Regarding claim 13 of the instant application, see claim 7 of U.S. Patent No. 10,754,159 B2.
Regarding claim 14 of the instant application, see claim 1, or 17-20 of U.S. Patent No. 10,754,159 B2.
Regarding claim 15 of the instant application, see claim 2 or 18 of U.S. Patent No. 10,754,159 B2.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 11 and 12 of U.S. Patent No. 9,945,998 B2, of record, in view of Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay).
Regarding claim 1 of the instant application, claim 1, or 9, 11 and 12 of U.S. Patent No. 9,945,998 B2 discloses all of the claim limitations except for the partial reflector having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths.
However, Gay teaches using a well-known type of partial reflector that reflects around 50% of incident light and transmits around 50% of incident light (see at least column 7, lines 63-67 of Gay).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to claim the partial reflector as having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths, for the purpose of using a well-known type of partial reflector to perform its intended use while having a reasonable expectation of success.
Regarding claim 14 of the instant application, see claim 7 of U.S. Patent No. 9,945,998 B2.

Claims 1, 13, 15, 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 10, 11 and 12 of copending Application No. 16/408756 (see corresponding publication US 2019/0265465 A1) in view of Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay).
Regarding claim 1 of the instant application, claim 1 of copending Application No. 16/408756 discloses all of the claim limitations except for the partial reflector having an 
However, Gay teaches using a well-known type of partial reflector that reflects around 50% of incident light and transmits around 50% of incident light (see at least column 7, lines 63-67 of Gay).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to claim the partial reflector as having an average optical transmittance of at least 30% in the predetermined plurality of wavelengths, for the purpose of using a well-known type of partial reflector to perform its intended use while having a reasonable expectation of success.
Regarding claim 13 of the instant application, see claim 6 of copending Application No. 16/408756.
Regarding claim 15 of the instant application, see claim 7 or 8 of copending Application No. 16/408756.
Regarding claim 16 of the instant application, see claim 10 of copending Application No. 16/408756.
Regarding claim 19 of the instant application, see claim 11 or 12 of copending Application No. 16/408756.
This is a provisional nonstatutory double patenting rejection.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/10/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872